DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0141318 A1) (hereinafter Li) in view of Ramasubramonian et al. (US 2020/0007870 A1) (hereinafter Ramasubramonian).

Regarding claim 1, Li discloses a method for multiple reference line intra prediction in video decoding [Abstract, Paragraph [0007], intra-picture prediction with multiple candidate reference lines available], the method comprising:
receiving, by a device comprising a memory storing instructions and a processor in communication with the memory [Paragraph [0053], Computer system 100 including processing units, as processor, accessing memory storing software], a coded video bitstream for a current block [Paragraph [0107]-[0113], Decoder receives encoded video data in a coded video bitstream, wherein video contains blocks];
extracting, by the device, a parameter from the coded video bitstream, the parameter indicating one non-adjacent reference line for intra predication in the current block [Paragraph [0140], Fig. 13, Reference line index, as parameter, wherein with the reference line index being greater than 0 indicates a non-adjacent reference line];
partitioning, by the device, the current block to obtain a plurality of sub-blocks [Paragraph [0076]-[0078] & [0112], CU, as current block, can be split or further sub-divided into smaller CUs at different stages]; and
using, by the device, a top adjacent reference line as values for all top non-adjacent reference lines for the sub-block [Paragraph [0158]-[0159], [0167]-[0168], Figs. 16a, 16b, 17a, 17b, reference line 0, as top adjacent reference line, has sample values of non-adjacent reference lines selected, such as 1 and 3, copied into it, and thus the top adjacent reference line is used as values for all the non-adjacent reference lines. Furthermore, multiple reference lines can be considered for intra-picture prediction operations].
However, Li does not explicitly disclose in response to a sub-block in the plurality of sub-blocks being located at a boundary of the current block, using, by the device, a top adjacent reference line.
Ramasubramonian teaches in response to a sub-block in the plurality of sub-blocks being located at a boundary of the current block, using, by the device, a top adjacent reference line [Paragraph [0077]-[0086], [0156] & [0166]-[0167], Figs. 5-6, For PDPC, the adjacent reference line is always used for current block 500 being a CU or sub-block of an LCU. Furthermore, Paragraph [0156] discuses that the video coder could combine one or more lines into a single line].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Li to add the teachings of Ramasubramonian as above, to generate intra-predicted samples not just nearest to a current block, but in additional neighborhoods of the current block that take advantage of redundancy present in video images to use a lower bit rate while avoiding or minimizing degradations to video quality (Ramasubramonian, Paragraph [0004]-[0005]).

Regarding claim 2, Li and Ramasubramonian disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Li discloses of further comprising: using, by the device, a left adjacent reference line for the sub-block [Paragraph [0131]-[0137], Use of reference lines left of the current block, including a left column reference 0].

Regarding claim 3, Li and Ramasubramonian disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Li discloses wherein: the current block comprises at least one of the following: a super block, a largest coding block, a coding tree block (CTB), a largest coding unit (LCU), a predefined block with a predefined size [Paragraph [0076] & [0089], Coding unit be a coding tree unit that includes luma coding tree block CTB].

Regarding claim 4, Li and Ramasubramonian disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Li discloses wherein: the boundary of the current block comprises one of the following: a top boundary of the current block, a left boundary of the current block, or a both left and top boundary of the current block [Paragraph [0139]-[0141], Fig. 13, showing current block 1310 having boundaries around 16 samples including top, left, and top-left boundaries].

Regarding claim 5, Li and Ramasubramonian disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Li discloses wherein the using the top adjacent reference line as values for all top non-adjacent reference lines for the sub-block comprises: copying samples from the non-adjacent reference lines to the adjacent reference line [Paragraph [0158]-[0159], [0167]-[0168], Figs. 16a, 16b, 17a, 17b, reference line 0, as top adjacent reference line, has sample values of non-adjacent reference lines selected, such as 1 and 3, copied into it, and thus the top adjacent reference line is used as values for all the non-adjacent reference lines. Furthermore, multiple reference lines can be considered for intra-picture prediction operations].
	However, neither Li nor Ramasubramonian teach or suggest copying samples  from the top adjacent reference line to all other top non-adjacent reference lines.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to consider copying samples from the top adjacent reference line to all other top non-adjacent reference lines. Applicant has not disclosed that copying samples from the top adjacent reference line to all other top non-adjacent reference lines provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with copying samples from the top adjacent reference line to all other top non-adjacent reference lines because the non-adjacent lines contain values of the adjacent reference line for the current block to intra predict from.
Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Li to obtain the invention as specified in claim 5.

Regarding claim 6, Li and Ramasubramonian disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Li discloses of further comprising: partitioning, by the device, the sub-block to obtain a plurality of transform blocks [Paragraph [0076] & [0089], A CU may contain a single TU (equal in size to the CU) or multiple TUs. According to quadtree syntax, a TU can be split into four smaller TUs, which may in turn be split into smaller TUs according to quadtree syntax].

Regarding claim 7, Li and Ramasubramonian disclose the method according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Li discloses of further comprising: using, by the device, the top adjacent reference line as values for all top non-adjacent reference lines for the first transform block [Paragraph [0158]-[0159], [0167]-[0168], Figs. 16a, 16b, 17a, 17b, reference line 0, as top adjacent reference line, has sample values of non-adjacent reference lines selected, such as 1 and 3, copied into it, and thus the top adjacent reference line is used as values for all the non-adjacent reference lines. Furthermore, multiple reference lines can be considered for intra-picture prediction operations]; and in response to a second transform block in the plurality of transform blocks not being located at a top boundary of the sub-block, using, by the device, the reference line indicated by the parameter for the second transform block [Paragraph [0076], [0089], [0157]-[0159], [0167]-[0168], [0172], [0199]-[0201], Figs. 16a, 16b, 17a, 17b, selected non-adjacent reference lines selected, such as 1 and 3, copied into adjacent line, and used to intra predict current block including its sub-blocks and TUs].
However, Li does not explicitly disclose: in response to a first transform block in the plurality of transform blocks being located at a top boundary of the sub-block, using, by the device, the top adjacent reference line.
Ramasubramonian teaches in response to a first transform block in the plurality of transform blocks being located at a top boundary of the sub-block, using, by the device, the top adjacent reference line as values for all top non-adjacent reference lines for the first transform block [Paragraph [0054], [0077]-[0086], [0156] & [0166]-[0167], Figs. 5-6, For PDPC, the adjacent reference line is always used for current block 500 being a CU that include transform blocks or TUs. Furthermore, Paragraph [0156] discuses that the video coder could combine one or more lines into a single line].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Li to add the teachings of Ramasubramonian as above, to generate intra-predicted samples not just nearest to a current block, but in additional neighborhoods of the current block that take advantage of redundancy present in video images to use a lower bit rate while avoiding or minimizing degradations to video quality (Ramasubramonian, Paragraph [0004]-[0005]).

Regarding claims (8-14), apparatus claims (8-14) are drawn to the apparatus using/performing the same method as claimed in claims (1-7). Therefore apparatus claims (8-14) correspond to method claims (1-7), and are rejected for the same reasons of obviousness as used above.
Furthermore, Li discloses of a memory storing instructions, and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to perform the method of claim 1 [Paragraph [0053], Memory storing software or computer-executable instructions that are executed by processing units, as processor].

Regarding claim (15-20), non-transitory computer readable medium storing instructions claim (15-20) corresponds to the same method as claimed in claims (1-6), and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Li discloses of a non-transitory computer readable medium storing instructions, wherein, when the instructions are executed by a processor, the instructions are configured to cause the processor to perform the method of claims (1-6) [Paragraph [0053], Memory as non-transitory computer readable medium storing software or computer-executable instructions that are executed by processing units, as processor].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487